       Case 2:20-cv-00538-GGG-JVM Document 1 Filed 02/14/20 Page 1 of 8



                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA


In the Matter of the Complaint of Glory First            CIVIL ACTION NO.
Ltd., Glory Ships (S) Pte. Ltd., and Erasmus
Corp. as Owner and Managing Owners of the                JUDGE:
M/V GLORY FIRST, Petitioning for
Exoneration from, or Limitation of Liability             MAG. JUDGE:



                         VERIFIED COMPLAINT IN LIMITATION

       The Complaint in Limitation of Glory First Ltd., Glory Ships (S) Pte. Ltd., and Erasmus

Corp. (hereinafter collectively referred to as “Petitioners”), as owner and managing owners of

M/V GLORY FIRST, in a cause of exoneration from and limitation of liability, civil and

maritime, within the admiralty and maritime jurisdiction of this Honorable Court, pursuant to 28

U.S.C. §1333, and within the meaning of Rule 9(h) of the Federal Rules of Civil Procedure and

Rule F of the Supplemental Rules for Certain Admiralty and Maritime Claims, allege upon

information and belief, as follows:

       1.      At all times pertinent to this cause, Glory First Ltd. was a company organized and

existing under and by virtue of the laws of a foreign nation, with its principal place of business

outside the United States and was the registered owner of M/V GLORY FIRST.

       2.      At all times pertinent to this cause, Glory Ships (S) Pte. Ltd. was a corporation

organized under and existing by virtue of the laws of a foreign nation, with its principal place of

business outside the United States and was a managing owner of M/V GLORY FIRST, manning,

victualing, and in operational control of said vessel.

       3.      At all times pertinent to this cause, Erasmus Corp. was a corporation organized

under and existing by virtue of the laws of a foreign nation, with its principal place of business

outside the United States and was a managing owner of M/V GLORY FIRST, manning,
       Case 2:20-cv-00538-GGG-JVM Document 1 Filed 02/14/20 Page 2 of 8



victualing, and in operational control of said vessel.

       4.      M/V GLORY FIRST is a bulk carrier vessel bearing IMO number 9713909 and

flagged under the laws of the Marshall Islands and home-ported in Majuro.

       5.      Petitioners used due diligence to make the aforementioned vessel seaworthy, and

she was, prior to and at the time of the casualty herein, tight, staunch, strong, and fully and

properly manned, equipped, and supplied, and in all respects seaworthy and fit for the service in

which she was engaged.

       6.      The incident at issue started at about 0530 hours on Sunday, January 26, 2020.

M/V GLORY FIRST was maneuvering upbound on the Mississippi River under compulsory

pilotage and in the vicinity of the Interstate 310 bridge in Luling, Louisiana, when M/V RC

CREPPEL and M/V COOPERATIVE SPIRIT or their tows collided near 26 Mile Point (about

Mile 123 above Head of Passes (AHP)), approximately 1.5 miles upriver from M/V GLORY

FIRST’s position. Thereafter, several barges in the M/V COOPERATIVE SPIRIT’s tow collided

with the portside hull of the M/V GLORY FIRST.

       7.      This Complaint is filed within six months from the date Petitioners received any

notice of a limitable claim.

       8.      The aforementioned incident was not due to any fault, neglect or want of care on

the part of Petitioners or the M/V GLORY FIRST, or anyone for whom Petitioners may be

responsible.

       9.      The aforementioned incident was occasioned and occurred without the privity or

knowledge of Petitioners herein.

       10.     As a result of the aforementioned incident, certain persons and/or entities allege

they sustained physical damages, economic damages, and/or other losses.
       Case 2:20-cv-00538-GGG-JVM Document 1 Filed 02/14/20 Page 3 of 8



       11.     Upon information and belief, M/V GLORY FIRST suffered approximately

$400,000 in physical damages as a result of the incident on January 26, 2020. Petitioners reserve

the right to amend this article of the Complaint.

       12.     Below is a list of all demands and pending actions related to the incident of which

Petitioners have knowledge as of the time of the filing of this Complaint. Upon information and

belief, Petitioners are, as of this date, unaware of any other suits, petitions, demands, unsatisfied

claims of liens, or liens against Petitioners or the M/V GLORY FIRST arising out of the

aforementioned incident.

    InrePetitionofELITETOWING,INC.to                USDC Eastern District of Louisiana
    PerpetuatecertainElectronicDataand              Civil Action No. 2:20-cv-00354
    Evidence

    Elite Towing, Inc. c/o Duncan Sevin, February 10, 2020 demand for damages in
    L.L.C., Attorneys at Law, 400 Poydras excess of $14,500,000
    Street, Suite 1200, New Orleans, LA 70130

    In the Matter of American River USDC Eastern District of Louisiana
    Transportation Co.,LLC,as Owner and Civil Action No. 2:20-cv-00416
    Operator of the M/V COOPERATIVE
    SPIRIT,Praying forExoneration From or
    LimitationofLiabil
                     ity

    Rita Pucheu Verified Complaint of USDC Eastern District of Louisiana
    Intervention to Petition to Perpetuate Civil Action No. 2:20-cv-00354
    Testimony and Documents and to
    Supplemental Petition to Perpetuate
    TestimonyandDocuments

    Rita Pucheu, individually and in her February 11, 2020 demand for security
    capacity as the representative of the estate
    of Shawn Pucheu c/o Discon Law Firm,
    424 North Causeway Blvd., Ste. A,
    Mandeville, LA 70448

    TiffanyBrigalia,onbehalfofandastutrix Civil District Court for the Parish of
    for L.B.and K.  B.
                     ,the minor children of Orleans, State of Louisiana, Division I,
    Matthew Brigalia,now Deceased v.Elite Section 14, Case No. 2020-01031
    Towing, Inc. and American River
       Case 2:20-cv-00538-GGG-JVM Document 1 Filed 02/14/20 Page 4 of 8



    TransportationCo.
                    ,LLC

       13.     The voyage on which Petitioners seek exoneration or to limit their liability began

at the Magnolia Anchorage (Mile 46 AHP) on the Mississippi River on or about January 23,

2020, and terminated at the Reserve Anchorage, (Mile 137 AHP), on January 26, 2020.

       14.     The value of Petitioners’ interest in M/V GLORY FIRST following the incident

was $14,500,000, and there was no pending freight for the voyage at the time of the incident, as

evidenced by the Affidavit of Value and Pending Freight attached hereto as Exhibit A.

       15.     Petitioners herewith submit for Court approval, as security for the benefit of all

potential claimants, a Letter of Undertaking from The Steamship Mutual Underwriting

Association Limited in the sum of $14,500,000, plus interest at six percent (6%) per annum from

the date of said Letter of Undertaking, said sum representing the total value of M/V GLORY

FIRST, her appurtenances, and pending freight or hire. The Letter of Undertaking is attached

hereto as Exhibit B.

       16.     Petitioners claim exoneration from and limitation of liability for any and all

injuries, deaths, losses, or damages occurring as a result of the aforementioned incident and for

any and all claims therefor. Petitioners allege that they have a valid defense thereto on the facts

and on the law, and further allege that the incident occurred without the privity or knowledge of

Petitioners. Alternatively, Petitioners, without admitting but affirmatively denying all liability,

claim the benefit of the limitation of liability provided for in Section 30501, etseq.of Title 46 of

the United States Code (and all laws supplementary and amendatory thereto) and in Rule F of the

Supplemental Rules for Admiralty and Maritime Claims, and, to that end, Petitioners herewith

deposit into the registry of the Court, as security for the benefit of potential claimants, the

aforementioned Letter of Undertaking.

       17.     Petitioners show that if one or all of them should be held liable to any degree to
         Case 2:20-cv-00538-GGG-JVM Document 1 Filed 02/14/20 Page 5 of 8



any person or entity, which is denied, the liability should be limited to and not exceed the value

of Petitioners’ interest in the aforementioned vessel and her freight in the maximum aggregate of

$14,500,000.

         18.   Should it later appear that Petitioners are or may be liable and that the amount or

value of their interests in M/V GLORY FIRST and her pending freight, as aforesaid, is not

sufficient to pay all losses in full, then all claimants shall be made to share pro rata in the

aforesaid sum represented by the Letter of Undertaking, saving to all such claimants any rights of

priority they may have as ordered by this Honorable Court, or as provided by the aforesaid

statutes, by the Federal Rules of Civil Procedure, including the Supplemental Admiralty Rules,

the general maritime law of the United States, and by the rules and practices of this Honorable

Court.

         19.   All and singular the premises are true, correct and within the jurisdiction of the

United States and of this Honorable Court as an admiralty and maritime claim within the

meaning of Rule 9(h) of the Federal Rules of Civil Procedure.

         WHEREFORE, Petitioners pray:

         A.    This Court issue an Order approving the Letter of Undertaking submitted to the

Court by Petitioners as security for the amount or value of its interest in M/V GLORY FIRST

and her pending freight;

         B.    This Court issue a notice to all persons asserting claims with respect to which this

Complaint seeks exoneration or limitation, requiring them to file their respective claims with the

Clerk of this Court and to serve on the attorneys for Petitioners a copy thereof on or before a date

to be named in the notice, and that if any claimant desires to contest either the right to

exoneration from or the right to limitation of liability, such person shall file and serve on the
       Case 2:20-cv-00538-GGG-JVM Document 1 Filed 02/14/20 Page 6 of 8



attorneys for Petitioners an answer to this Complaint on or before the said date, unless his or her

claim has included an answer, so designated;

       C.      This Court enjoin the further prosecution of any and all actions, suits, and

proceedings already commenced and the commencement or prosecution thereafter of any and all

actions, suits or proceedings, of any nature or description whatsoever in any jurisdiction against

Petitioners, their officers, their underwriters, and/or against the M/V GLORY FIRST, her

officers, crew and underwriters, or against any employee or property of Petitioners except in this

action, to recover damages for or in respect of any losses, damages, injuries, or deaths

occasioned or incurred as a result of the aforesaid accident;

       D.      This Court adjudge, after due proceedings, that Petitioners are not liable to any

extent for any injuries, losses, deaths, or damages occurring as a result of the incident, or for any

claim therefor in any way arising out of or resulting from the aforesaid incident;

       E.      Alternatively, if Petitioners shall be adjudged liable, that such liability be limited

to the amount or value of Petitioners’ interest in M/V GLORY FIRST and her pending freight, as

aforesaid, at the end of the voyage on which it was engaged at the time of the incident, and that

Petitioners be discharged therefrom upon the surrender of such interest, and that the money

surrendered, paid or secured to be paid, as aforesaid, be divided pro rata according to the

hereinabove mentioned statutes among such claimants as may duly prove and claim in

accordance with the provisions of the Order hereinabove prayed for, saving to all parties any

priorities to which they may be legally entitled, and that a decree may be entered, discharging

both Petitioners and their underwriters from all further liability; and

       F.      Petitioners may have such other, further or different relief as may be just and

equitable in the circumstances.
Case 2:20-cv-00538-GGG-JVM Document 1 Filed 02/14/20 Page 7 of 8




                       Respectfully submitted,


                        /s/AntonioJ.Rodriguez
                       ANTONIO J. RODRIGUEZ (La. 11375)
                       antonio.rodriguez@wilsonelser.com
                       H. JAKE RODRIGUEZ (La. 27867)
                       jake.rodriguez@wilsonelser.com
                       MICHAEL A. HAROWSKI (La. 30543)
                       michael.harowski@wilsonelser.com
                       ASHLEY E. BANE (La. 35640)
                       ashley.bane@wilsonelser.com
                       WILSON ELSER MOSKOWITZ EDELMAN & DICKER LLP
                       650 Poydras Street, Suite 2200
                       New Orleans, Louisiana 70130
                       Phone: 504-712-1710
                       Fax: 504-712-1715
                       CounselforPetitioners
       Case 2:20-cv-00538-GGG-JVM Document 1 Filed 02/14/20 Page 8 of 8



                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA


In the Matter of the Complaint of Glory First        CNIL ACTION        NO.
Ltd.o Glory Ships (S) Pte. Ltd.o and Erasmus
Corp. as Owner and Managing Owners of the            JUDGE:
M/V GLORY FIRST, Petitioning for
Exoneration from, or Limitation of Liability         MAG. JUDGE:



                                               AFFIDAVIT

STATE OF LOUISIANA
PARISH OF ORLEANS

       Before me, the undersigned authority, personally came and appeared Antonio              J.


Rodriguez, who, after being duly swom, did depose and say:

       1.       That he is counsel for Glory First Ltd., Glory Ships (S) Pte. Ltd., and Erasmus

Corp. (hereinafter collectively referred to as "Petitioners"), in the foregoing Complaint.

       2.       That he has read the foregoing Complaint, and that all of the allegations of fact

therein are true and correct to the best of his knowledge, information, and belief, based upon

information contained in his files and/or communications with his clients.




Sworn to and subscribed before me this
l$Auv of February,2020                             Antonio   J.



Notary Public




                       Ashley E. Bane
                        Notary public
                      State of Louisiana
                       Orleans parish
                      Notary tD#14249O
                      Commission is for Life
